Exhibit 10.49

MOTOROLA MOBILITY HOLDINGS, INC.

STOCK OPTION CONSIDERATION AGREEMENT

GRANT DATE: January 28, 2011

The following Agreement is established to protect the trade secrets,
intellectual property, confidential information, customer relationships and
goodwill of Motorola Mobility Holdings, Inc. and each of its Affiliates (the
“Company”) as defined in the Motorola Mobility Holdings, Inc. 2011 Incentive
Compensation Plan (the “Plan”). In its sole discretion, the Committee (as
defined in the Plan) may amend or waive the provisions of this Agreement, in
whole or in part, to the extent necessary or advisable to comply with applicable
laws, as determined by the Committee.

As consideration for the stock option award (the “Award”) granted to me on the
date shown above under the terms of the Plan (“the Covered Options”) and
pursuant to the terms and conditions of the Employment Agreement (as defined in
my Global Award Agreement), and the Company having provided me with Confidential
Information (as defined in the Employment Agreement) as Chief Executive Officer
of the Company, I agree to the following:

(1) Sections 7(a), (b) and (c) (together, the “Restrictive Covenants”) of the
Employment Agreement are hereby incorporated by reference into this Agreement
and shall apply as if fully set forth herein mutatis mutandis and any
capitalized terms used in such Sections 7(a), (b) and (c) shall have the
meanings ascribed to such terms in the Employment Agreement.

(2) I acknowledge that the Covered Options are subject to the terms and
conditions of the Company’s Policy Regarding Recoupment of Incentive Payments
Upon Financial Restatement (such policy, as it may be amended from time to time,
being the “Recoupment Policy”). The Recoupment Policy provides for
determinations by the Company’s independent directors that, as a result of, in
whole or in part, intentional fraud or misconduct by me, the Company’s financial
results were restated or materially misstated (a “Policy Restatement”). In the
event of a Policy Restatement, the Company’s independent directors may require,
among other things (a) cancellation of any of the Covered Options that remain
outstanding; and/or (b) reimbursement of any gains realized in respect of the
Covered Options, if and to the extent the conditions set forth in the Recoupment
Policy shall apply. Any determinations made by the independent directors in
accordance with the Recoupment Policy shall be binding upon me. The Recoupment
Policy is in addition to any other remedies which may be otherwise available at
law, in equity or under contract to the Company.

(3) I agree that by accepting the Covered Options, if I violate the Restrictive
Covenants, then, in addition to any other remedies available in law and/or
equity in any country, all of my vested and unvested Covered Options will
terminate and no longer be exercisable, and for all Covered Options exercised
within one year prior to the termination of my employment for any reason or
anytime after termination of my employment for any reason, I will immediately
pay to the Company the difference between the exercise price on the date of
grant as reflected in my Global Award Agreement for the Covered Options and the
market price of the Covered Options on the date of exercise (the “spread”).

(4) The Restricted Covenants can be waived or modified only upon the prior
consent of the Company.

(5) The requirements of this Agreement can be waived or modified only upon the
prior written consent of Motorola Mobility Holdings, Inc. I agree the Company
shall have the right to assign this Agreement which shall not affect the
validity or enforceability of this Agreement. This Agreement shall inure to the
benefit of the Company assigns and successors.

(6) I acknowledge that the harm caused to the Company by the breach or
anticipated breach of the Restricted Covenants will be irreparable, and I agree
the Company may obtain injunctive relief against me in addition to and
cumulative with any other legal or equitable rights and remedies the Company may
have pursuant to this Agreement, my Employment Agreement, and any other
agreements between me and the Company for the protection of the Company’s
Confidential Information, or law, including the recovery of liquidated damages.
I agree that any interim or final equitable relief entered by a court of
competent jurisdiction, as specified in paragraph 9 below, will, at the request
of the Company, be entered on consent and enforced by any such court having
jurisdiction over me. This relief would occur without prejudice to any rights
either party may have to appeal from the proceedings that resulted in any grant
of such relief.



--------------------------------------------------------------------------------

(7) No waiver of any breach of any provision of this Agreement by the Company
shall be construed to be a waiver of any succeeding breach or as a modification
of such provision. The provisions of this Agreement shall be severable and in
the event that any provision of this Agreement shall be found by any court as
specified in paragraph 9 below to be unenforceable, in whole or in part, the
remainder of this Agreement shall nevertheless be enforceable and binding on the
parties. I also agree that the court may modify any invalid, overbroad or
unenforceable term of this Agreement so that such term, as modified, is valid
and enforceable under applicable law. Further, I affirmatively state that I have
not, will not and cannot rely on any representations not expressly made herein.

(8) I accept the terms of this Agreement and the above option(s) to purchase
shares of the common stock of the Company, subject to the terms of this
Agreement, the Plan, and any Award issued pursuant thereto. I am familiar with
the Plan and agree to be bound by it to the extent applicable, as well as by the
actions of the Company’s Board of Directors or any committee thereof.

(9) I agree that this Agreement and the Plan, and any Award issued pursuant
thereto, together constitute an agreement between the Company and me. I further
agree that this Agreement is governed by the laws of the State of Delaware
U.S.A., without regard to the provisions governing conflict of laws and that any
and all disputes relating to, concerning or arising from this Agreement, or
relating to, concerning or arising from the relationship between the parties
evidenced by this Agreement, shall be brought and heard exclusively in the
United States District Court for the District of Delaware or the Delaware
Superior Court, New Castle County.

 

 

  

 

 

Sanjay K. Jha

Date    Signature   Printed Name     

 

     Commerce ID

IN ORDER FOR THE ABOVE-REFERENCED OPTION(S) TO BE AWARDED, THIS AGREEMENT,
SIGNED AND DATED, MUST BE RETURNED TO MOTOROLA MOBILITY HOLDINGS, INC. c/o
EQUITY ADMINISTRATION, 6450 SEQUENCE DRIVE, SAN DIEGO, CA 92121, OR EMAIL AT
EQUITYADMIN@MOTOROLA.COM. NO LATER THAN

 

- 2 -